Citation Nr: 1127611	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in January 2009.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2011, and a transcript of the hearing is associated with his claims folder.  After the hearing, the Veteran sent in additional evidence with an RO waiver in late March 2011 and then after a transcript of the hearing was sent to him, he was given an additional 30 days to respond.  This period has expired without additional evidence being submitted to the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's March 2011 hearing before the undersigned Veterans Law Judge, he indicated that he receives treatment at the Dallas, Texas Vet Center.  There are no Vet Center records contained in the file and the claim was filed in December 2007.  Accordingly, they should be obtained.  38 C.F.R. § 3.159 (2010).  Furthermore, he testified in March 2011 that his PTSD symptoms have become worse since the most recent VA examination, which was in June 2010.  Accordingly, another VA examination is necessary.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Veteran submitted Dallas, Texas VA Medical Center medical records dating to March 2011 in late March 2011, indicating that he is receiving ongoing VA treatment there.  Accordingly, any additional treatment records since March 2011 should be obtained.  VA has a duty to assist a Veteran by obtaining its own records.  38 C.F.R. § 3.159. 

The issue of a total disability rating for compensation based upon individual unemployability (TDIU) has been raised by the record during the Veteran's March 2011 hearing.  That matter must also be addressed by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take all appropriate developmental action regarding the TDIU aspect of the Veteran's claim.   

2.  Make arrangements to obtain all VA medical records of treatment the Veteran has received from the Dallas, Texas VA Medical Center since March 2011, as well as all Dallas, Texas Vet Center medical records of treatment the Veteran has received since December 2007.

3.  Upon completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD and all associated psychiatric impairment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should render an opinion with reasons as to whether the Veteran's service-connected psychiatric pathology, standing alone, prevents him from obtaining or retaining all forms of substantially gainful employment.  

A complete rationale for all opinions should be provided.  

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


